Per curiam.
The Respondent, Christopher P. Brooks, has petitioned this Court for the voluntary surrender of his license to practice law in this state.1 In his petition, Brooks admitted that he had pled guilty to violating OCGA § 16-13-43 (a) (3), a felony, and that his conviction violated Standard 66 of Bar Rule 4-102 (d). The State Bar of Georgia did not object to Brooks’s petition. The review panel concluded that Brooks’s conduct violated Standard 66 of Bar Rule 4-102 (d), and it recommends to this Court that we accept Brooks’s petition for the voluntary surrender of his license. We agree with the review panel’s recommendation. We therefore accept Brooks’s voluntary surrender of his license, and hereby strike his name from the rolls of those entitled to practice law in Georgia. Because Brooks’s voluntary surrender of his license is tantamount to disbarment, Bar Rule 4-110 (f), we *160direct Brooks to comply with all the requirements of Bar Rule 4-219 (c).
Decided January 8, 1996.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
John F. Lyndon, for Brooks.

Voluntary surrender of license accepted.


All the Justices concur.


 Based upon the conduct that is the basis of this disciplinary, this Court previously entered an emergency suspension of Brooks pending completion of the disciplinary proceedings. In the Matter of Christopher P. Brooks, 265 Ga. 373 (456 SE2d 210) (1995).